DETAILED ACTION
	This is the first Office action on the merits. Claims 1-12 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on September 26, 2019 and October 17, 2019 were received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the web connected to the at least two spokes in a non-positive locking manner (claim 3), the web connected to the at least two spokes in a positive locking manner (claim 3), an inner side of the at least one web has cooling fins (claim 5), the at least one web is connected to at least one covering element in a non-positive locking manner (claim 6), the at least one web is connected to at least one covering element in an integrally joined manner (claim 6), the web is a spring ring (claim 11), and the at least one covering element is held on the wheel in a non-positive manner by the spring ring (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 6, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 3, the connection of the web to the at least two spokes in a non-positive locking or positively locking manner is not properly described in the application. Para. [0011]- [0012] 
Regarding Claim 5, the cooling fins of the at least one web are not properly described in the application. Para. [0025]- [0027] mention cooling fins. However, there is no mention of the cooling fins in the detailed description of the specification and the figures do not show cooling fins. Therefore, there is not adequate physical structure to convey to one of ordinary skill in the art that there was possession of this feature at the time of filing.
Regarding Claim 6, the connection of the at least one web to the at least one covering element in a non-positive locking or integrally joined manner is not properly described in the application. Para. [0037]- [0040] of the detailed description describe a positive-locking connection (screw connection). However, there is no mention of a non-positive locking (e.g. friction or force fit) or integrally joined manner in the detailed description, and the figures also do not show these type of connections. Therefore, there is not adequate physical structure to convey to one of ordinary skill in the art that there was possession of these features at the time of filing.
Regarding Claim 11, the web being a spring ring is not properly described in the application. Para. [0023]- [0024] mention a spring ring. However, there is no mention of a spring ring in the detailed description of the specification, and the figures do not show a spring ring. Therefore, there is not 
Regarding Claim 12, the at least one covering element held on the wheel in a non-positive manner by a spring ring is not properly described in the application. Para. [0024] mention at least one covering element connected to the spring ring. However, there is no mention of the at least one covering element held on the wheel by a spring ring in the detailed description of the specification, and the figures do not show a covering element held on the wheel by a spring ring. Therefore, there is not adequate physical structure to convey to one of ordinary skill in the art that there was possession of this feature at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “common” in claim 2 is used by the claim to mean “formed jointly or milled from a whole piece,” while the accepted meaning is “occurring or appearing 
Regarding Claims 2, 3, 7, and 11, the limitation “the web” renders the claims indefinite. Specifically, it is unclear if “the web” is the same element of the claimed invention as the “at least one web,” as cited previously in claim 1, or if “the web” is an additional element.
Claim 12 is rendered indefinite due to its dependency from an indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1980419 A1 (Takeda et al.), cited in the IDS filed September 26, 2019.
Regarding Claim 1, Takeda et al. discloses (Para. [0030]-[0038], [0042]-[0044]; Figs. 1-6, 8) a wheel (1) of a vehicle, comprising: a rim (10); a hub section (hub portion 12); at least two spokes (14) which connect the hub section (12) to the rim (10); at least one web (bridge 15) connecting two adjacent ones of the at least two spokes (14), wherein the at least one web (15) is arranged in a spoke intermediate space (vent hole 141), is detached from the rim and the hub section (it can be seen in Fig. 8 that the bridge 15 is connected to the spokes 14 and not the hub or rim), and runs at least approximately in a circumferential direction of the wheel (it can be seen in Fig. 8 that the bridge 15 runs in the circumferential direction); and a predominantly flat 
Regarding Claim 2, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al., as best understood, further discloses (Para. [0042]- [0044]) the web (bridge 15) and the at least two spokes (14) are a common component (the bridge 15 is formed between the spokes of the wheel).
Regarding Claim 3, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al., as best understood, further discloses (Para. [0042]- [0044]) the web (bridge 15) is connected to the at least two spokes (14) in a non-positive locking, positively locking and/or integrally joined manner (integrally joined).
Regarding Claim 4, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al. further discloses (Para. [0042]- [0044]) the at least one web (bridge 15) supports the at least two spokes (14) against one another (the bridge connects the two spokes and therefore supports them against each other).
Regarding Claim 5, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al., as best understood, further discloses (Para. [0042]- [0044]) an inner side of the at least one web has cooling fins which are oriented in a radial direction of the wheel (Takeda et al. discloses this inasmuch as applicant’s own invention does).
Regarding Claim 6, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al., as best understood, further discloses (Para. [0034]-[0036], [0042]-[0044]) the at least one web (bridge 15) is connected to at least one covering element (decorative 
Regarding Claim 8, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al. further discloses (Para. [0034]- [0036], [0042]-[0044]) the at least one web (bridge 15) comprises at least one receptacle device (engagement hole 123) for receiving the covering element (decorative member 2).
Regarding Claim 9, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al. further discloses (Para. [0034]- [0036], [0042]-[0044]) the at least one covering element (decorative member 2) comprises a receptacle device (boss portion 22) for receiving at least one web (bridge 15).
Regarding Claim 10, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al. further discloses (Para. [0030], [0042]-[0044]) the at least one covering element (decorative member 2) is produced at least partially from a plastic (polycarbonate-ABS alloy resin).
Regarding Claim 11, Takeda et al. discloses the wheel according to claim 1, as discussed above. Takeda et al., as best understood, further discloses (Para. [0034]-[0036], [0042]-[0044]) the web is a spring ring which has a reinforcing action and/or supports the at least two adjoining spokes against one another and extends over the circumference on that side of the spokes which faces the vehicle (Takeda et al. discloses this inasmuch as applicant’s own invention does).
Regarding Claim 12, Takeda et al. discloses the wheel according to claims 1 and 11, as discussed above. Takeda et al., as best understood, further discloses (Para. [0034]- [0036], [0042]-[0044]) the at least one covering element is held on the wheel in a non-positive manner by the spring ring (Takeda et al. discloses this inasmuch as applicant’s own invention does).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of DE 202009013418 U1 (Vitovision).
Regarding Claim 7, Takeda et al. discloses the wheel according to claims 1 and 6, as discussed above. Takeda et al. further discloses the covering element and the web are connected to one another by way of a bolt connection.
Takeda et al. does not disclose a screw connection.
However, Vitovision teaches (Para. 1-2 of p. 5 of translation; Figs. 1-11) an insert element 15 connected to a web 9 by a screw or bolt.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to exchange the bolt connection disclosed by Takeda et al. with a screw connection, such as taught by Vitovision, as an equivalent substitute configuration for attaching the covering element to the web.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with webs between spokes and covering elements..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617